Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the phrase, "a storage medium," covers transitory embodiment.
Regarding Claim 10, the claim limitation, "a storage medium" is directed to non-statutory subject matter. The Broadest Reasonable Interpretation (BRI) of a medium is that it covers storage as well as a signal. The BRI includes terms used in the prior art, and a search of the prior art reveals that a computer-readable medium covers a signal. Furthermore, the specification discloses that, "a storage medium including a computer program. The computer program that, when executed by a processor, causes the processor to, transmit… " (¶ 0006, 0094,  of the specification). It would be reasonable to interpret a " medium" comprising code as conveying "signal" and other forms of propagation or transmission media to a person of ordinary skill in the art at the time of effective filing was made, and therefore the claim is directed to non-statutory subject matter.
Claims 11-18 are also rejected since they are depended upon rejected base claims as set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana (US 20180352038) in view of Browne (US20180091410).
Regarding claim 1, Sathyanarayana discloses a data processing method based on a mobile edge computing (MEC) platform, comprising: 
receiving a target data packet transmitted by a terminal (fig. 6, 7, [0090-98][0103]; receives a GTP packet from a network interface port); 
determining whether the target data packet includes a network service header (NSH) tag ([0090-98][0103], inspecting the packet using the MEC lookup rules; detecting the flows, GTP TEID  and IP tube); and 
in response to determining that the target data packet includes the NSH tag, transmitting the target data packet to a target MEC platform corresponding to the NSH tag for data processing ([0023][0090-98][0103], routing the packet to the appropriate MEC application or VM, in this case VM 604-2).
	Even though Sathyanarayana discloses detecting GPT TEID and IP tune with the packet which can be implicitly considered as part of the NSH tag, Sathyanarayana does not explicitly disclose the target data packet includes a network service header (NSH) tag.
Browne discloses the target data packet includes a network service header (NSH) tag (Browne, fig. 2, NSH is part of the packet; [0039], NSH includes TEID).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Sathyanarayana with the teachings given by Browne. The motivation for doing so would have been to  easily support new service and route packets based on service requirement by utilizing NSH (Browne, [0002][0025]).
Claim 10 is rejected same as claim 1.

Regarding claim 3, Sathyanarayana and Browne disclose the method of claim 1, wherein according to the NSH tag, transmitting the target data packet to the target MEC platform corresponding to the NSH tag includes: 
based the NSH tag and a mapping relationship table between NSH tags and MEC platforms, determining a MEC platform corresponding to the NSH tag as the target MEC platform; and  transmitting the target data packet to the target MEC platform (Sathyanarayana, fig. 7, [0023][0090-98][0103], ], inspecting the packet using the MEC lookup rules; detecting the flows, GTP TEID  and IP tube; routing the packet to the appropriate MEC application or VM, in this case VM 604-2; an MEC flow based on the GTP TEID field;      Browne, [0025][0039], header arranged according to the NSH protocol may enable network packets to traverse service function paths; a header arranged according to the NSH protocol may allow SFs in a service chain to insert/attach QoS configuration information (“QoS stamping information”) into/onto a network packet at its ingress and/or egress point at respective nodes arranged to provide SFs in the service chain. That is, there is mapping between NSH and MEC applications/platforms). The motivation of the combination is same as in claim 1.
Claim 12 is rejected same as claim 3.

Regarding claim 4, Sathyanarayana and Browne disclose the method of claim 3, further comprising establishing a correspondence between the NSH tags and the MEC platforms, including: assigning the NSH tags to the MEC platforms; and building the mapping relationship table to determine mapping relationships between the NSH tags and the MEC platforms (Sathyanarayana, fig. 7, [0023][0090-98][0103], ], inspecting the packet using the MEC lookup rules; detecting the flows, GTP TEID  and IP tube; routing the packet to the appropriate MEC application or VM, in this case VM 604-2; an MEC flow based on the GTP TEID field; Browne, [0025][0039], header arranged according to the NSH protocol may enable network packets to traverse service function paths; a header arranged according to the NSH protocol may allow SFs in a service chain to insert/attach QoS configuration information (“QoS stamping information”) into/onto a network packet at its ingress and/or egress point at respective nodes arranged to provide SFs in the service chain. That is, there is mapping between NSH and MEC applications/platforms). The motivation of the combination is same as in claim 1.
Claim 13 is rejected same as claim 4.

Regarding claim 5, Sathyanarayana and Browne disclose the method of claim 3, further comprising: 
deleting the NSH tag of the target data packet; and transmitting the target data packet after the NSH tag is deleted to the target MEC platform (Sathyanarayana, [0085], to remove the GPRS Tunneling Protocol (GTP) header and forward the inner GTP-PDU application IP packet; Browne, [0049]). The motivation of the combination is same as in claim 1.
Claim 14 is rejected same as claim 5.

Regarding claim 6, Sathyanarayana and Browne disclose the method of claim 1, further comprising: determining a processing priority of the target data packet according to the NSH tag (Browne, [0036], may include a traffic class or priority indicated in one or more QoS fields for a network packet associated with the header using the NSH protocol). The motivation of the combination is same as in claim 1.
Claim 15 is rejected same as claim 6.

Regarding claim 7, Sathyanarayana and Browne disclose the method of claim 1, further comprising: determining a data type of the target data packet; and determining a processing priority of the target data packet according to the data type (Browne, [0036][0061], may include a traffic class or priority indicated in one or more QoS fields for a network packet associated with the header using the NSH protocol; generate an NSH that includes metadata type 2, the metadata type 2 to include QoS stamping information). The motivation of the combination is same as in claim 1.
Claim 16 is rejected same as claim 7.




Regarding claims 17 (and 8), Sathyanarayana and Browne disclose the storage medium of claim 10, wherein the processor is further caused to: encapsulate an NSH tag for a target data packet according to a target condition; and transmit the target data packet having the NSH tag to a gateway for data processing (Browne, [0041], SFC classifier may then encapsulate a network packet with the generated NSH and send the NSH-encapsulated network packet to the node providing SF 121 for service chain 11). The motivation of the combination is same as in claim 1.

Regarding claim 18 (and 9), Sathyanarayana and Browne disclose the storage medium of claim 10, wherein the processor is further caused to:  wherein encapsulating the NSH tag for the target data packet according to the target condition includes: 
obtain a name of a to-be-visited application server in a target; determine MEC platforms where the to-be-visited application server is located according to the name of the to-be-visited application server (Sathyanarayana, [0090-98][0103], an MEC flow based on the GTP TEID field; detecting the TEID field implies that the tunnel end point or to be visited application server is determined); and 
encapsulate the NSH tag corresponding to one of the MEC platforms into the target data packet according to the MEC platforms where the application server is located  (Sathyanarayana, [0090-98][0103], Browne, [0041], may then encapsulate a network packet with the generated NSH). The motivation of the combination is same as in claim 1.

Claims 2 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana in view of Browne further in view of  Huang (CN 104717639).
Regarding claim 2, Sathyanarayana and Browne disclose the method of claim 1, further comprising, 
in response to determining that the target data packet does not include the NSH tag: 
based on a target domain name in the target data packet, transmitting the target domain name to a core network domain name system (Note: this is a common practice in Internet routing, when there is no destination address specified in the packet, the packet is routed to a core network for further processing); 
Sathyanarayana does not explicitly disclose performing a search to obtain a target IP address using the core network domain name system; and 
transmitting the target data packet to a server corresponding to the target IP address for processing.
Huang discloses  performing a search to obtain a target IP address using the core network domain name system (Huang, abstract, claim 1, domain name analyzing server to obtain the IP address of the target server); and 
transmitting the target data packet to a server corresponding to the target IP address for processing (Huang, abstract, claim 1, domain name analyzing server to obtain the IP address of the target server and forwards the packet to the destination server).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Sathyanarayana with the teachings given by Huang. The motivation for doing so would have been to provide an Internet access method of mobile client terminal, access the server based on client IPv4 or IPv6 protocol stack (Huang, [0012]),
Claim 11 is rejected same as claim 2.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474